Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US Patent Application Publication 2008/0128606.
Regarding claims 1 and 20, ‘606 discloses a method and computer for storing instructions for determining the amount and presence of biomarkers which encompass 11-oxo androgens given the definition of biomarker at [0070] comprising the steps of obtaining a sample from the subject [0115-0116], the step of optionally adding a stable isotope is not limiting since it is optional (MPEP 2111.04, Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.), performing liquid chromatography to purify the sample [0118], and measuring the biomarker using tandem (MS-MS) mass spectrometry [0121].
Regarding claim 2, the sample is a biological sample [0115-0116].
Regarding claim 3, the sample comprises blood [0115].
Regarding claim 4, the tandem mass spectrometry process comprises generating biomarker precursor [0174], generating fragments of precursor ions [0174], detecting presence or amount of precursor and/or fragment ions [0174], and using the detected presence to generate a spectra relating to the detected presence of a biomarker of interest [0174].
Regarding claim 5, the process of liquid chromatography comprises high performance liquid chromatography [0138-0139].
Regarding claim 6, the biomarkers of interest encompass 11-oxo androgens including 11OHA, 11OHT, and 11KT given the definition of biomarker pointed out above.
Regarding claim 7, ‘606 discloses determining a back calculated amount of biomarker by spiking known amounts of biomarker into charcoal stripped serum to generate calibration curves [0146].
Regarding claim 19, ‘606 discloses a station for providing a sample Fig. 7A, 104, a station for partially purifying a biomarker 110, a station for chromatographic separation of a sample 112/114, and a station for analyzing a sample to determine biomarker presence 116/118 in accord with the method pointed out with respect to claims 1 and 20 above.
Allowable Subject Matter
Claims 8-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A VANORE whose telephone number is (571)272-2483. The examiner can normally be reached Monday to Friday 7AM to 6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A VANORE/               Primary Examiner, Art Unit 2881